Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 102
Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dunn (U.S. Pat. No. 3,215,647).
Regarding Claims 1 and 2, Dunn teaches latexes formed by polymerizing 100 pbw of styrene, butadiene, and acrylic acid monomers in the presence of 0.12 pbw of emulsifiers (Col. 6, Lines 29-36), equivalent to 1200 ppm of emulsifier per 100 pbw of latex particles. Dunn
The language “binder composition for a secondary battery” is seen to refer to an intended use of the latex compositions. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the latexes claimed and those described by Dunn, such latexes are seen to be capable of being used as binders for secondary batteries absent evidence to the contrary. 
Regarding Claim 6, since Dunn suggests the emulsion polymerization of the same monomers in the same contents with the same content of emulsifier as indicated within the specification, it stands to reason latex particles with the same particle sizes would be formed. Accordingly, the fraction of latex particles remaining on a 400-mesh sieve is seen to necessarily be present within Dunn in the absence of evidence to the contrary.
Claim Rejections - 35 USC § 102/103
Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mogi (WO2010/113940 A1; cited in the IDS received 1/20/2021). As the cited WO publication is in a non-English language, the machine-translated version of the application received 1/21/2021 and a written translation of Table 1 will be cited to.
Regarding Claims 1, 2, and 5, Mogi teaches binder compositions for electrodes (¶ 9-10) and describes an embodiment in Example 1 where binder is obtained from a monomer mixture comprising 37.5 pbw butadiene, 47.0 pbw of styrene, 4.0 pbw of acrylic acid and itaconic acid, acrylonitrile, and methyl methacrylate relative to 100 pbw of monomer mixture (¶ 103, Table 1). 0.1 pbw of emulsifier (sodium dodecylbenzenesulfonate) is used relative to roughly 110 pbw of resin solids (¶ 103), which is equivalent to roughly 909 ppm. Therefore, Mogi anticipates the claims.
To the extent Example 1 does not illustrate 909 ppm emulsifier, Mogi teaches 0.2-20 pbw of emulsifier relative to 100 pbw monomer is preferred (¶ 69), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Mogi suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Mogi. See MPEP 2123.
Regarding Claim 6, since Mogi suggests the emulsion polymerization of the same monomers in the same contents with the same content of emulsifier as indicated within the specification, it stands to reason latex particles with the same particle sizes would be formed. Accordingly, the fraction of latex particles remaining on a 400-mesh sieve is seen to necessarily be present within Mogi in the absence of evidence to the contrary. Alternatively, the instant specification indicates the filtered content is achieved by preparing the latexes in a continuous fashion as opposed to adding all monomers initially (¶ 43). Mogi teaches the latexes can be prepared via continuous addition of monomers (¶ 65). Accordingly, it would have been obvious to one of ordinary skill in the Mogi. Since there would be no apparent difference in structure between the latexes of Mogi and such latexes would be prepared by substantially the same protocol, it therefore would follow that such latexes would necessarily exhibit the filtered content claimed in the absence of evidence to the contrary.
Regarding Claims 7 and 8, Mogi teaches electrode slurries comprising the binders and electrode active material (¶ 111). 
Claim Rejections - 35 USC § 103
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (U.S. Pat. No. 3,215,647).
Dunn teaches latexes formed by polymerizing 100 pbw of styrene, butadiene, and acrylic acid monomers in the presence of 0.12 pbw of emulsifiers (Col. 6, Lines 29-36), equivalent to 1200 ppm of emulsifier per 100 pbw of latex particles. Dunn teaches embodiments where the latex monomer mixture is 5:4 styrene:butadiene with sufficient acid such as acrylic acid to provide 3.0 wt% of carboxyl groups (Col. 7, Lines 63-68, Col. 8, Lines 12-16). Given the known molecular weight of acrylic acid (MW: 72.1 g/mol) and a carboxyl group (MW: 45 g/mol), it is implied that the latex polymer possesses 4.8 pbw acrylic acid, 52.9 pbw of styrene, and 42.3 pbw of butadiene. 
The language “binder composition for a secondary battery” is seen to refer to an intended use of the latex compositions. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the latexes claimed and those described by Dunn, such latexes are seen to be capable of being used as binders for secondary batteries absent evidence to the contrary. 
Regarding Claim 5, the binder of Dunn differs from the subject matter claimed in that further vinyl cyanide/(meth)acrylate/(meth)acrylamide monomer is not used. Dunn teaches at least two monomers are polymerized with styrene, inclusive of (meth)acrylate and (meth)acrylamide monomers (Col. 2, Line 26 to Col. 3, Line 20). Accordingly, it would have been obvious to one of ordinary skill in the art to further include the (meth)acrylate and/or (meth)acrylamide monomers of Dunn, thereby predictably affording workable latexes in accordance with the teachings of Dunn.
Claims 1, 2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuyama (JP2011-165430A) in view of Kang (WO 2016/204530 A1). As the cited JP publication is in a non-English language, a machine-translated version of the application will be cited to. As the cited WO document is in a non-English language, the English equivalent, US 2018/0108912 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, 2, and 5, Matsuyama teaches latex binders (Abstract) and describes an embodiment in latex F whereby latex is formed by polymerizing 32 pbw butadiene, 35 pbw styrene, 5 pbw of acrylonitrile, 5 pbw of methyl methacrylate, 8 pbw 
Matsuyama teaches the binders are for secondary batteries (Abstract). Alternatively, the language “binder composition for a secondary battery” is seen to refer to an intended use of the latex compositions. Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). Since there is no apparent difference in structure between the latexes claimed and those described by Matsuyama, such latexes are seen to be capable of being used as binders for secondary batteries absent evidence to the contrary.
Matsuyama differs from the subject matter claimed in that a preferred emulsifier concentration range is not described. Kang is also directed to binder latex compositions (Abstract) and teaches it was known the amount of emulsifier can be adjusted to control the obtained particle diameters of the latex particles whereby when the amount of emulsifier decreases, the size of particles increases (¶ 33, 79). Thus, Kang teaches it was known that the content of emulsifier is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal emulsifier contents so as to produce a desired latex particle size.
Regarding Claim 6, the instant specification indicates the filtered content is achieved by preparing the latexes in a continuous fashion as opposed to adding all monomers initially (¶ 43). Matsuyama teaches the latexes can be prepared via continuous addition of monomers (¶ 27). Accordingly, it would have been obvious to one of ordinary skill in the art to add monomers continuously, thereby predictably affording latex compositions in accordance with the teachings of Matsuyama. Since there would be no apparent difference in structure between the latexes of Matsuyama and such latexes would be prepared by substantially the same protocol, it therefore would follow that such latexes would necessarily exhibit the filtered content claimed in the absence of evidence to the contrary. Alternatively with respect to claim 6, Kang teaches it was known the amount of emulsifier can be adjusted to control the obtained particle diameters of the latex particles whereby when the amount of emulsifier decreases, the size of particles increases (¶ 33, 79). Since Matsuyama suggests the emulsion polymerization of the same monomers in the same contents with the same content of emulsifier as indicated within the specification, it stands to reason latex particles with the same particle sizes would be formed. Accordingly, the fraction of latex particles remaining on a 400-mesh sieve is seen to necessarily be present within Matsuyama
Regarding Claims 7 and 8, Matsuyama teaches the binders have high binding capacity for fillers and active materials for electrodes (Abstract). Matsuyama teaches slurries comprised of binder, water, and electrode active material for the purpose of create electrode active material layers (¶ 49-50). Given that Matsuyama describes his binders have high binding capacity for fillers/active materials, it would have been obvious to one of ordinary skill in the art to utilize the binders of Matsuyama within such slurries because doing so would yield high binding affinity between active materials. 
Claims 1, 2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine (JP WO2012/002451 A1) in view of Kang (WO 2016/204530 A1). As the cited Sekine JPWO publication is in a non-English language, a machine-translated version of the application will be cited to. As the cited Kang WO document is in a non-English language, the English equivalent, US 2018/0108912 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, 2, and 5, Sekine
Sekine differs from the subject matter claimed in that a preferred emulsifier concentration range is not described. Kang is also directed to binder latex compositions (Abstract) and teaches it was known the amount of emulsifier can be adjusted to control the obtained particle diameters of the latex particles whereby when the amount of emulsifier decreases, the size of particles increases (¶ 33, 79). Thus, Kang teaches it was known that the content of emulsifier is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal emulsifier contents so as to produce a desired latex particle size.
Regarding Claim 6, the instant specification indicates the filtered content is achieved by preparing the latexes in a continuous fashion as opposed to adding all monomers initially (¶ 43). Sekine teaches the latexes are prepared via continuous addition of monomers (¶ 162). Since there is no apparent difference in structure between the latexes of Sekine and such latexes would be prepared by substantially the same protocol, it therefore would follow that such latexes would necessarily exhibit the filtered content claimed in the absence of evidence to the contrary.
Regarding Claims 7 and 8, Sekine teaches electrode slurry compositions comprising binder, water, and electrode active material (¶ 138-140, 164).
Claims 1, 2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (WO 2016/204530 A1). As the cited WO document is in a non-English language, the English equivalent, US 2018/0108912 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, 2, and 5, Kang teaches binder composition for secondary battery comprising latex particles (A) (Abstract) and describes examples where latex particles (A) are derived from 45 pbw butadiene, 50 pbw styrene, 3 pbw acrylic acid, and 2 pbw of hydroxyethyl acrylate per 100 pbw of monomers (construed as conjugated diene monomer, aromatic vinyl monomer, ethylenically unsaturated carboxylic acid monomer, and “(meth)acrylate based monomer” respectively). The binder composition of the examples use 0.4 pbw of emulsifier per latex particles (¶ 79-82), which differs from the subject matter claimed in that the emulsifier content is too high.
Kang teaches emulsifier can be present in amounts ranging from 0.1-10 wt% based on total weight of latex particles (¶ 44-45), which overlaps the range claimed.  It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Kang suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Kang. See MPEP 2123. Alternatively, Kang teaches it was known the amount of emulsifier can be adjusted to control the obtained particle diameters of the latex particles whereby when the amount of emulsifier decreases, the size of particles increases (¶ 33, 79). Thus, Kang teaches it was known that the content of emulsifier is a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(B). Case law holds that “discovery of an In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal emulsifier contents so as to produce a desired latex particle size.
Regarding Claim 6, Kang teaches it was known the amount of emulsifier can be adjusted to control the obtained particle diameters of the latex particles whereby when the amount of emulsifier decreases, the size of particles increases (¶ 33, 79). Since Kang suggests the emulsion polymerization of the same monomers in the same contents with the same content of emulsifier as indicated within the specification, it stands to reason latex particles with the same particle sizes would be formed. Accordingly, the fraction of latex particles remaining on a 400-mesh sieve is seen to necessarily be present within Kang in the absence of evidence to the contrary. 
Regarding Claims 7 and 8, Kang teaches electrode slurry compositions comprising binder, water, and electrode active material (¶ 82-83).
Response to Arguments
Applicant's arguments filed 4/7/2021 have been fully considered but they are not persuasive. 
Applicant generally alleges the prior art fails to describe the amount of emulsifier is a recognized result effective variable. This is not found persuasive as the required amount of emulsifier is clearly described by both Mogi and Dunn. Moreover, Kang clearly teaches it was known the amount of emulsifier can be adjusted to control the obtained particle diameters of the latex particles whereby when the amount of emulsifier decreases, the size of particles increases (¶ 33, 79), which remains undisputed by Kang does indicate the quantity of emulsifier is known to be result effective. Also, Kang clearly teaches overlapping ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. 
Applicant generally argues the prior art fails to recognize roll contamination/adhesion reduction characteristics described within the specification. This is not found persuasive as the prior art need not recognize the criticality of a limitation, but rather the prior art needs to only teach that limitation. The rejections of record have shown that the claimed limitation is present in the prior art. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by Applicant. See MPEP 2144(IV). 
Applicant generally alleges the claimed binders give unexpected results, namely roll contamination/adhesion reduction characteristics. This is not found persuasive for the following reasons.
First, the claims are anticipated by the prior art. Evidence of secondary considerations, such as unexpected results or commercial success, is irrelevant to 35 U.S.C. 102  rejections and thus cannot overcome a rejection so based. See MPEP 2131.04.
Second, the Examiner respectfully disagrees that there is a nexus between the presented data and the subject matter being claimed. The claims pertain to a binder composition. The specification indicates such a binder composition is a water mixture of latex polymer particles (see Examples of ¶ 81-86). The specification describes a protocol where latex is added to solvent/electrode active material/conductive 
Third, a comparison with the closest prior art does not appear to have been performed. Dunn plainly teaches binders with the same polymers and the same emulsifier content. The same holds true for Mogi. It is unclear how or why such binders would not already exhibit the features Applicant describes. 
Fourth, it is evident the claims at issue are not commensurate in scope with the evidence Applicant relies upon in support of Applicant’s allegation of unexpected results. Only 1,3-butadiene and styrene polymers are illustrated. Only (meth)acrylic acid and itaconic acid are illustrated. The limited concentrations of monomers illustrated are insufficient to represent the broad ranges claimed. The claims apparently impose no restriction on what electrode active material or conductive material is used despite only graphite and carbon black being illustrated. The evidence fails to show the results Applicant alleges to be unexpected occurs throughout the scope of the claim and one of ordinary skill would be unable to ascertain a trend within the exemplified data to reasonably extend the probative value thereof. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764